Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2015/0078933 to Takashima et al (Takashima).
Takashima discloses a compressor compressing a refrigerant including hydrocarbon fluoride prone to disproportionation, the compressor comprising: a casing (Fig. 1, 1); a compression mechanism (Fig. 1, 3) housed in the casing; an electric motor (Fig. 1, 2) driving the compression mechanism; a drive shaft (Fig. 1, 4) connecting the compression mechanism with the electric motor; a bearing portion (Fig. 12, 7) rotatably supporting the drive shaft; and a heat generation suppression portion (Fig. 12, d) formed on a contact portion of the drive shaft and the bearing portion, the heat generation suppression portion suppressing excessive heat generation due to line contact of an end edge portion of the bearing portion with the drive shaft during rotation of the drive shaft by suppressing the line contact between a corner .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takashima.
In Reference to Claim 2
Takashima discloses an outer diameter of the elastic bearing portion is smaller than that of a main body portion except for the end edge portion, and the heat generation suppression portion is made of the elastic bearing portion (Fig. 12, annotated by the examiner)
Takashima only has the heat generation suppression portion at the lower end portion.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the heat .

    PNG
    media_image1.png
    663
    523
    media_image1.png
    Greyscale

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takashima in view of WO2010/042781 to Nappa.
In Reference to Claim 8
Takashima discloses the compressor.
Takashima does not teach the working media.
Nappa teaches the refrigerant is HFO-1123 (Abstract)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Nappa to incorporate teachings from Nappa.  Doing so, would result in HFO-1123 being used as refrigerant in the system of Takashima, since both invention of Takashima and Nappa are for refrigeration cycles, and Nappa provides a working media with a predictable result of success.
Response to Arguments
Applicant's arguments filed 8/25/21 have been fully considered but they are not persuasive.
Starting on Page 3, the Applicant argues the 35 USC 102 Claim Rejection.  The argument is true.  But the argument is based on the amended claim, and the argument is moot in terms of the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        9/29/21